Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant seeks an award in the amount of Ten Dollars ($10.00) for X-ray services furnished to an injured employee of the respondent on May 23d, 1937. The services in, question were necessary and were furnished at the request of the attending physician who was acting pursuant to proper authorization by the respondent. The bill for such services was presented to respondent on September 20th, 1937, but same was not vouchered for payment for the reason that although there were ample funds in the appropriation at the time the services were rendered, such appropriation had lapsed at the time the statement was presented. The reasonableness of the claim is not questioned. This court has repeatedly held that where materials or supplies have been properly furnished to the State, and a bill therefor has been submitted within a reasonable time, but the same was not approved and vouchered for payment before the lapse of the appropriation from which it is payable, without any fault or neglect on the part of the claimant, an award for the reasonable value of such materials or supplies will be made, where, at the time the expenses were incurred there were sufficient funds remaining unexpended in the appropriation to pay for the same. Rock Island Sand & Gravel Co. vs. State, 8 C. C. R. 165; Indian Motorcycle Co. vs. State, 9 C. C. R. 526; Metropolitan Electrical Supply Co. vs. State, No. 3270, decided at the September Term, 1938, of this court. This case comes within the rule above set forth, and award is therefore entered in favor of the claimant for the sum of Ten Dollars ($10.00).